     Case 1:18-cv-01492-DAD-SKO Document 33 Filed 04/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RODERICK MURRAY, an individual, on                      No. 1:18-cv-01492-NONE-SKO
         behalf of the State of California, as a
12       private attorney general, and on behalf of
         all others similarly situated,
13                                                               ORDER DIRECTING CLERK TO ASSIGN A
                             Plaintiff,                          DISTRICT JUDGE TO THIS MATTER AND
14                                                               CLOSE THE CASE
                v.
15                                                               (Doc. 32)
         SCELZI ENTERPRISES, INC., a
16       California corporation,
17                           Defendant.
18

19

20             On April 22, 2020, Plaintiff filed a “Joint Stipulation to Allow Plaintiff to Dismiss Class

21   Allegations Without Prejudice and for Dismissal of Plaintiff’s Remaining Individual Claims

22   Without Prejudice to Allow for Re-Filing in State Court.” (Doc. 32.) The stipulation provides that,

23   pursuant to Federal Rule of Civil Procedure 41, Plaintiff dismisses his class claims without

24   prejudice, and also dismisses his individual and PAGA representative claims without prejudice to

25   allow for re-filing in state court.1 (Id. at 4.)

26   1
       The parties also alternatively request that, if the Court does not allow Plaintiff to dismiss his individual and PAGA
     claims without prejudice, that the Court allow Plaintiff to file an amended complaint asserting only the individual and
27   PAGA claims. (Id. at 4.) The Court deems the stipulation an effective stipulation of dismissal under Rule 41 as to all
     claims in the operative pleading, and Plaintiff has accordingly dismissed all claims in the first amended complaint
28   without prejudice.
     Case 1:18-cv-01492-DAD-SKO Document 33 Filed 04/23/20 Page 2 of 2

 1            In relevant part, Rule 41(a)(1)(A) provides as follows:

 2            [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
              dismissal before the opposing party serves either an answer or a motion for summary
 3            judgment; or (ii) a stipulation of dismissal signed by all parties who have appeared.
 4   Fed. R. Civ. P. 41(a)(1)(A). Rule 41 thus allows the parties to dismiss an action voluntarily, after
 5   service of an answer, by filing a written stipulation to dismiss signed by all of the parties who have
 6   appeared, although an oral stipulation in open court will also suffice. See Eitel v. McCool, 782 F.2d
 7   1470, 1472-73 (9th Cir. 1986).
 8            Once the stipulation between the parties who have appeared is properly filed or made in
 9   open court, no order of the court is necessary to effectuate dismissal. Case law concerning
10   stipulated dismissals under Rule 41(a)(1)(A)(ii) is clear that the entry of such a stipulation of
11   dismissal is effective automatically and does not require judicial approval. Commercial Space
12   Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1077 (9th Cir. 1999). Because the parties have filed a
13   stipulation for dismissal of Plaintiff’s claims without prejudice under Rule 41(a)(1)(A)(ii) that is
14   signed by all whom have made an appearance, this case has terminated, Fed. R. Civ. P.
15   41(a)(1)(A)(ii), and Plaintiff has dismissed his class, individual, and PAGA representative claims
16   asserted in this action without prejudice.
17            Based on the foregoing, IT IS HEREBY ORDERED that the Clerk of Court SHALL assign
18   a district judge to this matter and thereafter CLOSE the case.
19
     IT IS SO ORDERED.
20
21   Dated:     April 23, 2020                                     /s/   Sheila K. Oberto             .
22                                                       UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                        2
